Case: 12-31155          Document: 00512436604              Page: 1      Date Filed: 11/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                                             FILED
                                                                                      November 11, 2013
                                            No. 12-31155
                                                                                         Lyle W. Cayce
                                                                                              Clerk
IN RE: DEEPWATER HORIZON – APPEALS OF THE ECONOMIC
AND PROPERTY DAMAGE CLASS ACTION SETTLEMENT

---------------------------------------------------------------------------------------------------------

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; BON
SECOUR FISHERIES, INCORPORATED; FORT MORGAN REALTY,
INCORPORATED; LFBP 1, L.L.C., doing business as GW Fins; PANAMA
CITY BEACH DOLPHIN TOURS & MORE, L.L.C.; ZEKES CHARTER
FLEET, L.L.C.; WILLIAM SELLERS; KATHLEEN IRWIN; RONALD
LUNDY; CORLISS GALLO; JOHN TESVICH; MICHAEL GUIDRY, on
behalf of themselves and all others similarly situated; HENRY HUTTO;
BRAD FRILOUX; JERRY J. KEE,

                                                          Plaintiffs – Appellees
v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP PIPE LINE COMPANY,

                                                          Defendants – Appellees
v.

GULF ORGANIZED FISHERIES IN SOLIDARITY & HOPE,
INCORPORATED,

                                                          Movant – Appellant



                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:10-MD-2179
     Case: 12-31155       Document: 00512436604         Page: 2     Date Filed: 11/11/2013



                                       No. 12-31155
Before DAVIS, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*
       This is an interlocutory appeal from the district court’s order denying a
motion to intervene. Movant-Appellant is a non-profit coalition of advocacy
organizations known as Gulf Organized Fisheries in Solidarity & Hope, Inc.
(“GO FISH”). GO FISH now seeks to intervene for the sole purpose of objecting
to a single aspect of the Appellees’ class settlement agreement: the manner in
which a court-appointed neutral will potentially conduct a “second-round
distribution” of funds designated under the settlement agreement for a Seafood
Compensation Program. The district court found explicitly, however, that GO
FISH’s objection is not yet ripe. 1 During this appeal, Plaintiffs-Appellees have
raised the issue of ripeness a second time as a basis for affirming the district
court’s decision.      But GO FISH has never disputed the district court’s
conclusion or Plaintiffs-Appellees’ arguments regarding the ripeness of GO
FISH’s objection. Accordingly, because GO FISH has waived any argument as
to ripeness, the intervention that GO FISH seeks would be futile. The district
court’s decision must be affirmed.
                                              I.
       The litigation currently before the district court encompasses claims
against British Petroleum Exploration & Production, Inc. (“BP”) and other
entities based on injuries resulting from the 2010 explosion aboard the
Deepwater Horizon, an offshore drilling rig, and the consequent discharge of
oil into the Gulf of Mexico. On April 16, 2012, after nearly two years of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910
F. Supp. 2d 891, 958 (E.D. La. 2012).
                                              2
    Case: 12-31155        Document: 00512436604   Page: 3   Date Filed: 11/11/2013



                                   No. 12-31155
litigation and negotiation with BP, the Plaintiffs’ Steering Committee filed a
proposed settlement agreement for approval under Rule 23(e) of the Federal
Rules of Civil Procedure. 2 As one component of the multi-part settlement
agreement, BP undertook to implement the Seafood Compensation Program
described in Exhibit 10 of the agreement. The Seafood Compensation Program
would create a $2.3 billion fund for disbursement to various participants in the
seafood industry in two separate rounds of distributions under the supervision
of a court-appointed neutral. 3 On August 13, 2012, after a preliminary hearing
and the issuance of notifications to the members of the proposed class, BP and
the Plaintiffs’ Steering Committee moved for final approval of the settlement
agreement and final class certification. 4
      On September 7, 2012, GO FISH filed a motion to intervene for the
purpose of objecting to the proposed class settlement. In its motion, GO FISH
explained that one of its several goals was to ensure that “the second
distribution” of the funds in the Seafood Compensation Program would “correct
the inequities in the first distribution” and thereby ensure “the ethical, legal,
and fair treatment of all [Seafood Compensation Program] claimants.” GO
FISH acknowledged that the need for revisions to the second-round
distribution of funds was contingent upon the results of the first round. GO
FISH nonetheless felt the need to intervene at this time, “should the need
arise” for relief during the second round.
      On September 25, 2012, Magistrate Judge Shushan recommended that
GO FISH’s motion to intervene be denied for lack of standing. The district
court adopted the recommendation in an order issued on October 25, 2012. On
November 19, 2012, GO FISH appealed that order to this court.


      2 Id. at 902.
      3 Id. at 904, 908-09.
      4 Id. at 902.

                                         3
    Case: 12-31155           Document: 00512436604   Page: 4   Date Filed: 11/11/2013



                                      No. 12-31155
      Despite the denial of its motion to intervene on October 25, 2012, GO
FISH’s arguments continued to have an effect on the litigation. On November
1, 2012, GO FISH’s then-lawyer, Joel Waltzer, was specifically appointed by
the district court to act as “representative counsel” during a fairness hearing
held under Rule 23(e)(2) of the Federal Rules of Civil Procedure on November
8, 2012, for the purpose of presenting “objections to the fairness and adequacy
of the Seafood Compensation Program.”                 In appointing Waltzer as
representative counsel, however, the district court did not revisit its ruling as
to GO FISH’s standing.
      After conducting the fairness hearing on November 8, 2012, the district
court issued a final order certifying the class and approving the parties’ class
settlement on December 21, 2012. In its order, the district court repeated that
GO FISH’s objections could not be considered for lack of standing. 5 The district
court also added that “GO FISH’s objections regarding the second-round
distribution are not ripe, as the Court-appointed neutral has yet to determine
how any second-round distribution will be made.” 6
      GO FISH then filed a notice of appeal from the district court’s
certification of the class and final approval of the class settlement, which was
docketed with this court in a separate case on January 28, 2013. Due to the
interrelatedness of GO FISH’s two appeals, BP filed a motion to consolidate
the two cases before this court, which we granted. Despite filing two briefs
with this court on the merits, however, GO FISH has never disputed the
district court’s conclusion that the objection to the second-round distribution
was not yet ripe.
      The ripeness issue was raised again in the brief filed by Plaintiffs-



      5   Id. at 943, 958.
      6   Id. at 958.
                                            4
     Case: 12-31155      Document: 00512436604        Page: 5    Date Filed: 11/11/2013



                                     No. 12-31155
Appellees in the consolidated case on September 3, 2013. There, Plaintiffs-
Appellees drew this court’s attention to language in one of GO FISH’s briefs
expressing agreement that “at least with respect to the [Seafood Compensation
Program] claimants, implementation of the Settlement is sufficiently
uncertain that review may be premature.” On this basis, Plaintiffs-Appellees
argued that both of GO FISH’s appeals should be rejected.
      Finally, on September 12, 2013, GO FISH filed a motion to dismiss its
own appeal of the district court’s order certifying the class and approving the
settlement, which we granted. GO FISH no longer seeks to challenge the
appropriateness of class certification or the fairness of the settlement
agreement at this time. All that GO FISH now seeks is to intervene in the
district court proceedings for the purpose of pursuing “appellate review of the
final order entered after the second Seafood Compensation Program
distribution has been completed.” No such order has yet been issued, however,
and GO FISH still has yet to address the question of ripeness in any of its
filings with this court.
                                           II.
      A ruling denying intervention as of right is reviewed de novo, whereas
denial of permissive intervention is reviewed for clear abuse of discretion. 7
Questions of jurisdiction, including questions of standing and ripeness, are also
reviewed de novo. 8      When these questions are raised on the basis of the
pleadings, we must accept as true all material allegations and construe the
pleadings in favor of the non-moving party. 9




      7  Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc).
      8  Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012) (addressing
ripeness); Bonds v. Tandy, 457 F.3d 409, 411 (5th Cir. 2006) (addressing standing).
       9 Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, 550 (5th

Cir. 2010).
                                            5
     Case: 12-31155       Document: 00512436604          Page: 6     Date Filed: 11/11/2013



                                       No. 12-31155
                                             III.
       A request for relief is unripe if it rests upon contingent future events that
may not occur as anticipated, or indeed may not occur at all. 10 In this case, the
district court found that “GO FISH’s objections regarding the second-round
distribution are not ripe, as the Court-appointed neutral has yet to determine
how any second-round distribution will be made.” 11
       GO FISH has never offered any response, however, to this conclusion by
the district court. Nor has GO FISH responded to the Plaintiffs-Appellees’
argument that the district court’s decision should be affirmed on this ground.
In fact, GO FISH apparently concedes the point, having expressed several
times to this court that “the implementation of the Settlement is sufficiently
uncertain that review may be premature” and that GO FISH intends to “await
the district court’s future decision regarding the second distribution before it
elects whether to appeal.” GO FISH has therefore waived any opportunity to
challenge the district court’s ruling that its request for relief is not ripe. 12
       Based on this waiver, it would be futile to remand these proceedings even
if the district court’s ruling that GO FISH lacks standing to intervene was
incorrect. “[E]ven if we were to reverse and remand the district court’s decision
on [GO FISH’s] motion[] to intervene . . . , the district court could take no
action” 13 at this time because the district court lacks jurisdiction over requests
for relief that are unripe. In such cases, when a motion to intervene would be
futile because the district court is without power to grant the relief sought by


       10   Texas v. United States, 523 U.S. 296, 300 (1998) (citing Thomas v. Union Carbide
Agr. Prods. Co., 473 U.S. 568, 580-81 (1985)).
         11 In re Oil Spill, 910 F. Supp. 2d at 958.
         12 See Hannah v. United States, 523 F.3d 597, 600 n.1 (5th Cir. 2008) (citing Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)) (“By failing to raise the argument in his initial
brief, [the appellant] has waived it.”).
         13 See In re Asbestos Prods. Liab. Litig. (No. VI), 241 F. App’x 183, 184-85 (5th Cir.

2007) (per curiam).
                                               6
     Case: 12-31155        Document: 00512436604          Page: 7     Date Filed: 11/11/2013



                                        No. 12-31155
the movant, we have held that the motion to intervene must be denied. 14 The
district court’s order denying GO FISH’s motion is therefore affirmed on this
basis. Our decision is without prejudice, however, to GO FISH’s hypothetical
“right to seek appellate review of the final order entered after the second
Seafood Compensation Program distribution has been completed,” should GO
FISH make a valid motion to intervene at that time.
                                              IV.
       For the reasons stated above, the district court’s order denying GO
FISH’s motion to intervene is AFFIRMED.




       14 See Flory v. United States, 79 F.3d 24, 26 (5th Cir. 1996) (“Because the dismissal of
[the] complaint is affirmed, [the] motion to intervene . . . is DENIED as moot.”); see also
Furley v. Aledo Indep. Sch. Dist., 218 F.3d 743, 743 (5th Cir. 2000) (per curiam) (“Because
Furley’s suit was dismissed, the district court also did not err in denying as moot Tim Dean’s
motion to intervene in the suit.”); Brockman v. Tex. Dep’t of Criminal Justice, 397 F. App’x
18, 24 (5th Cir. 2010) (per curiam) (denying as moot the United States’s motion to intervene
for the purpose of defending the constitutionality of a statute after the relevant portion of the
district court’s decision had been vacated by this court).
                                               7